 

Exhibit 10.2

 



SALE AND CONTRIBUTION AGREEMENT

 

between

 

OWL ROCK CAPITAL CORPORATION II

 

as Seller

 

and

 

ORCC II FINANCING II LLC

 

as Purchaser

 

Dated as of April 14, 2020

 

-1-

 

 



Table of Contents

 



Page

 

Article I DEFINITIONS 1 SECTION 1.1 Definitions 1 SECTION 1.2 Other Terms 3
SECTION 1.3 Computation of Time Periods 3 SECTION 1.4 Interpretation 3 SECTION
1.5 References 4 Article II CONVEYANCES OF TRANSFERRED ASSETS 4 SECTION 2.1
Conveyances 4 SECTION 2.2 Repurchase or Substitution of Loan Assets 6 SECTION
2.3 Assignments 7 SECTION 2.4 Actions Pending Completion of Conveyance 7 SECTION
2.5 Indemnification 8 SECTION 2.6 Assignment of Rights and Indemnities 9 Article
III CONSIDERATION AND PAYMENT; REPORTING 9 SECTION 3.1 Purchase Price,
Substitution Value and Repurchase Price 9 SECTION 3.2 Payment of Purchase Price
10 Article IV REPRESENTATIONS AND WARRANTIES 10 SECTION 4.1 Seller’s
Representations and Warranties 10 SECTION 4.2 Reaffirmation of Representations
and Warranties by the Seller; Notice of Breach 14 Article V COVENANTS OF THE
SELLER 14 SECTION 5.1 Covenants of the Seller 14 SECTION 5.2 Covenant of the
Purchaser 16 Article VI CONDITIONS PRECEDENT 16 SECTION 6.1 Conditions Precedent
16 Article VII MISCELLANEOUS PROVISIONS 16 SECTION 7.1 Amendments, Etc 16
SECTION 7.2 Governing Law:  Submission to Jurisdiction; Waiver of Jury Trial 17
SECTION 7.3 Notices 18 SECTION 7.4 Severability of Provisions 18

 



-i-

 

 

Table of Contents



(continued)



Page

 

SECTION 7.5 Further Assurances 18 SECTION 7.6 No Waiver; Cumulative Remedies 19
SECTION 7.7 Counterparts 19 SECTION 7.8 Non-Petition 19 SECTION 7.9 Transfer of
Seller’s Interest 19 SECTION 7.10 Binding Effect; Third-Party Beneficiaries and
Assignability 20 SECTION 7.11 Merger and Integration 20 SECTION 7.12 Headings 20

 

-ii-

 

 

This SALE AND CONTRIBUTION AGREEMENT, dated as of April 14, 2020 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), between OWL ROCK CAPITAL CORPORATION II, a Maryland corporation,
as seller (in such capacity, the “Seller”), and ORCC II FINANCING II LLC, a
Delaware limited liability company, as purchaser (in such capacity, the
“Purchaser”).

 

WITNESSETH:

 

WHEREAS, on and after the date hereof, the Seller may, from time to time on each
Conveyance Date (as defined below), sell or contribute, transfer, and otherwise
convey, to the Purchaser, without recourse except to the extent specifically
provided herein, and the Purchaser may, from time to time on each Conveyance
Date, purchase or accept a contribution of all right, title and interest of the
Seller (whether now owned or hereafter acquired or arising, and wherever
located) in and to the Loan Assets (as defined below) mutually agreed by the
Seller and the Purchaser; and

 

WHEREAS, it is the Seller’s and the Purchaser’s intention that the conveyance of
the Transferred Assets under each assignment agreement and this Agreement is a
“true sale” or a “true contribution” for all purposes, such that, upon payment
of the purchase price therefor or the making of a contribution, the Transferred
Assets will constitute property of the Purchaser from and after the applicable
transfer date;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

 

Article I

DEFINITIONS

 

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined). All capitalized terms used
herein but not defined herein shall have the respective meanings specified in,
or incorporated by reference into, the Credit Agreement, dated as of April 14,
2020 (as amended, supplemented or otherwise modified and in effect from time to
time, the “Credit Agreement”), by and among the Purchaser, as borrower, the
Lenders party thereto from time to time, Natixis, New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”), State
Street Bank and Trust Company, as collateral agent (in such capacity, the
“Collateral Agent”), collateral administrator and custodian (in such capacity,
the “Custodian”), and Cortland Capital Market Services LLC, as document
custodian (in such capacity, the “Document Custodian”).

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Convey” means to sell, transfer, assign, contribute, substitute or otherwise
convey assets hereunder (each such Conveyance being herein called a
“Conveyance”).

 



-1-

 

 

“Conveyance Date” means the date of a Conveyance, as specified in the applicable
Purchase Notice or Repurchase/Substitution Notice.

 

“Excluded Amounts” means (i) any amount that is attributable to the
reimbursement of payment by or on behalf of the Seller of any Taxes, fee or
other charge imposed by any Governmental Authority on any Loan Asset, (ii) any
interest or fees (including origination, agency, structuring, management or
other reasonable up-front fees) that are for the account of the Seller, (iii)
any escrows relating to Taxes, insurance and other amounts in connection with
Loan Assets which are held in an escrow account for the benefit of the obligor
and the secured party pursuant to escrow arrangements under the related
underlying instruments, (iv) to the extent paid using amounts other than
proceeds of the Loan Assets and proceeds of Loans, as applicable, any amount
paid in respect of reimbursement for expenses owed in respect of any Loan Asset
pursuant to the related underlying instrument or (v) any amount paid to the
Purchaser in error.

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Loan Asset” means each commercial loan identified on Schedule A hereto, and
each commercial loan identified on any Purchase Notice.

 

“Proceeds” has the meaning set forth in Section 4.1(p).

 

“Purchase Notice” has the meaning set forth in Section 2.1(a).

 

“Purchase Price” has the meaning set forth in Section 3.1(a).

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

“Related Collateral” means, with respect to any Loan Asset, the property
identified in clauses (i)-(iii) below and all accounts, cash and currency,
chattel paper, tangible chattel paper, electronic chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property,
letter-of-credit rights, accessions, proceeds and other property consisting of,
arising out of, or related to any of the following (in each case, excluding the
Retained Interest and Excluded Amounts):

 

i.all monies due, to become due or paid in respect of such Loan Asset, on and
after the date hereof (other than accrued and unpaid interest due with respect
to the period prior to the date hereof), including but not limited to all
collections on such Loan Asset, and other recoveries thereon, in each case as
they arise after the date hereof;

 

ii.all Related Property with respect to such Loan Asset; and

 

iii.all income and proceeds of the foregoing.

 

“Repurchase” has the meaning set forth in Section 2.2(a).

 



-2-

 

 

“Repurchase Price” has the meaning set forth in Section 3.1 (c).

 

“Repurchase/Substitution Notice” has the meaning set forth in Section 2.2(b).

 

“Retained Interest” means, with respect to any Loan Asset, (a) all of the
obligations, if any, of the agent(s) under the documentation evidencing such
Loan Asset and (b) the applicable portion of the interests, rights and
obligations under the documentation evidencing such Loan Asset that relate to
such portion(s) of the indebtedness and interest in other obligations that are
owned by another lender.

 

“Seller” has the meaning set forth in the preamble hereto.

 

“Substitute Loan Asset” has the meaning set forth in Section 2.2(a).

 

“Substitution” has the meaning set forth in Section 2.2(a).

 

“Substitution Value” has the meaning set forth in Section 3.1(b).

 

“Transferred Asset” means each asset, including any Loan Asset and Substitute
Loan Asset, Conveyed by the Seller to the Purchaser hereunder, including with
respect to each such asset, all Related Collateral; provided that the foregoing
will exclude the Retained Interest and the Excluded Amounts.

 

Section 1.2 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
All terms used in Article 9 of the UCC, and not specifically defined herein, are
used herein as defined in such Article 9.

 

Section 1.3 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

 

Section 1.4 Interpretation. In this Agreement, unless a contrary intention
appears:

 

(i)            reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Loan Documents;

 

(ii)           reference to any gender includes each other gender;

 

(iii)          reference to day or days without further qualification means
calendar days;

 

(iv)          unless otherwise stated, reference to any time means New York
time;

 



-3-

 

 

(v)           references to “writing” include printing, typing, lithography,
electronic or other means of reproducing words in a visible form;

 

(vi)          reference to any agreement (including any Loan Document or
underlying instrument), document or instrument means such agreement, document or
instrument as amended, modified, supplemented, replaced, restated, waived or
extended and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms of the other Loan Documents, and reference to any
promissory note includes any promissory note that is an extension or renewal
thereof or a substitute or replacement therefor;

 

(vii)         reference to any requirement of law means such requirement of law
as amended, modified, codified, replaced or reenacted, in whole or in part, and
in effect from time to time, including rules and regulations promulgated
thereunder and reference to any Section or other provision of any requirement of
law means that provision of such requirement of law from time to time in effect
and constituting the substantive amendment, modification, codification,
replacement or reenactment of such Section or other provision; and

 

(viii)        references to “including” mean “including, without limitation”.

 

Section 1.5 References.

 

All Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

 

Article II

CONVEYANCES OF TRANSFERRED ASSETS

 

Section 2.1 Conveyances.

 

(a)           In the event the Purchaser agrees (in accordance with and subject
to the requirements of the Credit Agreement) from time to time to acquire one or
more Loan Assets and Related Collateral from the Seller and the Seller agrees to
Convey such Loan Assets and Related Collateral to the Purchaser, the Purchaser
shall deliver written notice thereof to the Administrative Agent substantially
in the form set forth in Schedule B hereto (each, a “Purchase Notice”),
designating the Conveyance Date and attaching a supplement to Schedule A
identifying the Loan Assets proposed to be Conveyed and the Purchase Price with
respect to such Conveyance. On the terms and subject to the conditions set forth
in this Agreement and the Credit Agreement, the Seller shall Convey to the
Purchaser without recourse (except to the extent specifically provided herein),
and the Purchaser shall accept such Conveyance, on the applicable Conveyance
Date, all of the Seller’s right, title and interest (whether now owned or
hereafter acquired or arising, and wherever located) in and to each Loan Asset
then reported by the Seller on the Schedule A attached to the related Purchase
Notice and the Related Collateral, together with all proceeds of the foregoing.
For the avoidance of doubt, Schedule A, when delivered in accordance with the
terms hereof, shall automatically be deemed to update any previously delivered
Schedule A without the need for action or consent on the part of any Person.

 



-4-

 

 

(b)        It is the express intent of the Seller and the Purchaser that each
Conveyance of Transferred Assets by the Seller to the Purchaser pursuant to this
Agreement be construed as an absolute sale and/or contribution of such
Transferred Assets by the Seller to the Purchaser providing Purchaser with the
full risks and benefits of ownership of the Transferred Assets. Further, it is
not the intention of the Seller and the Purchaser that any Conveyance be deemed
a grant of a security interest in the Transferred Assets by the Seller to the
Purchaser to secure a debt or other obligation of the Seller. However, in the
event that, notwithstanding the intent of the parties expressed herein, the
Conveyances hereunder shall be characterized as loans and not as sales and/or
contributions, then (i) this Agreement also shall be deemed to be, and hereby
is, a security agreement within the meaning of the UCC and other applicable law
and (ii) the Conveyances by the Seller provided for in this Agreement shall be
deemed to be, and the Seller hereby grants to the Purchaser, a first priority
security interest (subject only to Permitted Liens) in, to and under all of the
Seller’s right, title and interest in, to and under, whether now owned or
hereafter acquired, such Transferred Assets and all proceeds of the foregoing to
secure an obligation of the Seller to pay over and transfer to the Purchaser any
and all distributions received by the Seller (other than Excluded Amounts) in
relation to the Transferred Assets from time to time, whether in cash or in
kind, so that the Purchaser will receive all distributions under, proceeds of
and benefits of ownership of the Transferred Assets and to secure all other
obligations of the Seller hereunder. If the Conveyances hereunder shall be
characterized as loans and not as sales and/or contributions, the Purchaser and
its assignees (including the Collateral Agent for the benefit of the Secured
Parties) shall have, with respect to such Transferred Assets and other related
rights, in addition to all the other rights and remedies available to the
Purchaser and its assignees (including the Collateral Agent for the benefit of
the Secured Parties) hereunder and under the underlying instruments, all the
rights and remedies of a secured party under any applicable UCC.

 

(c)           The Seller and the Purchaser shall, to the extent consistent with
this Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Transferred Assets to
secure a debt or other obligation, such security interest would be deemed to be
a first priority perfected security interest in favor of the Purchaser under
applicable law and will be maintained as such throughout the term of this
Agreement. The Seller represents and warrants that the Transferred Assets are
being transferred with the intention of removing them from the Seller’s estate
pursuant to Section 541 of the Bankruptcy Code. The Purchaser assumes all risk
relating to nonpayment or failure by the obligors to make any distributions owed
by them under the Transferred Assets. Except with respect to the
representations, warranties and covenants expressly stated in this Agreement,
the Seller assigns each Transferred Asset “as is,” and makes no covenants,
representations or warranties regarding the Transferred Assets.

 

(d)           In connection with this Agreement, the Seller agrees to file (or
cause to be filed) on or prior to the Closing Date, at its own expense, a
financing statement or statements with respect to the Transferred Assets
Conveyed by the Seller hereunder from time to time meeting the requirements of
applicable state law in the jurisdiction of the Seller’s organization to perfect
and protect the interests of the Purchaser created hereby under the UCC against
all creditors of, and purchasers from, the Seller, and to deliver a file-stamped
copy of such financing statements or other evidence of such filings to the
Purchaser and the Administrative Agent as soon as reasonably practicable after
its receipt thereof and to keep such financing statements effective at all times
during the term of this Agreement.

 



-5-

 

 

(e)         The Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents and take all actions
as may be reasonably necessary or as the Purchaser or the Administrative Agent
may request, in order to perfect or protect the interest of the Purchaser in the
Transferred Assets Conveyed hereunder or to enable the Purchaser or its
assignees (including the Collateral Agent for the benefit of the Secured
Parties) to exercise or enforce any of its rights hereunder. Without limiting
the foregoing, the Seller will, in order to accurately reflect the Conveyances
contemplated by this Agreement, execute and file such financing or continuation
statements or amendments thereto or assignments thereof (as permitted pursuant
hereto) or other documents or instruments as may be requested by the Purchaser
or the Administrative Agent and mark its records noting the Conveyance to the
Purchaser of the Transferred Assets. The Seller hereby authorizes the Purchaser
or the Administrative Agent to file and, to the fullest extent permitted by
applicable law the Purchaser or the Administrative Agent shall be permitted to
sign (if necessary) and file, initial financing statements, continuation
statements and amendments thereto and assignments thereof without further acts
of the Seller; provided that the description of collateral contained in such
financing statements shall be limited to only Transferred Assets. Carbon,
photographic or other reproduction of this Agreement or any financing statement
shall be sufficient as a financing statement.

 

(f)            Each of the Seller and the Purchaser agree that prior to the time
of Conveyance of any Loan Asset hereunder, the Purchaser has no rights to or
claim of benefit from any Loan Asset (or any interest therein) owned by the
Seller.

 

(g)           The Transferred Assets acquired, transferred to and assumed by the
Purchaser from the Seller shall include the Seller’s entitlement to any surplus
or responsibility for any deficiency that, in either case, arises under, out of,
in connection with, or as a result of, the foreclosure upon or acceleration of
any such Transferred Assets (other than Excluded Amounts).

 

Section 2.2 Repurchase or Substitution of Loan Assets.

 

(a)           The Seller may (in accordance with and subject to the requirements
of the Credit Agreement) from time to time, in its sole discretion, either (i)
repurchase a Loan Asset (each, a “Repurchase”) or (ii) substitute for such Loan
Asset a Collateral Loan (each, a “Substitution” and such Collateral Loan, a
“Substitute Loan Asset”), in each case in accordance with and subject to the
requirements of Section 10.1(a)(vii) of the Credit Agreement.

 



-6-

 

 

(b)           In connection with the Repurchase or Substitution of a Loan Asset,
the Purchaser shall deliver written notice thereof to the Administrative Agent
substantially in the form set forth in Schedule C hereto (each, a
“Repurchase/Substitution Notice”), designating the Conveyance Date and attaching
a supplement to Schedule A identifying the Loan Assets and, as applicable, the
Substitute Loan Assets to be Conveyed and the Repurchase Price or Substitution
Value, as applicable, with respect to such Conveyance. On the terms and subject
to the conditions set forth in this Agreement and the Credit Agreement, the
Purchaser shall Convey to the Seller without recourse (except to the extent
specifically provided herein), and the Seller shall accept such Conveyance, on
the applicable Conveyance Date, all of the Purchaser’s right, title and interest
(whether now owned or hereafter acquired or arising, and wherever located) in
and to each Loan Asset then reported by the Purchaser on the Schedule A attached
to the related Repurchase/Substitution Notice, together with all Related
Collateral and proceeds of the foregoing. In the case of a Substitution, Seller
shall then Convey to the Purchaser without recourse (except to the extent
specifically provided herein), and the Purchaser shall accept such Conveyance,
on the applicable Conveyance Date, all of the Seller’s right, title and interest
(whether now owned or hereafter acquired or arising, and wherever located) in
and to each Substitute Loan Asset then reported by the Purchaser on the Schedule
A attached to the related Repurchase/Substitution Notice, together with all
Related Collateral and proceeds of the foregoing. For the avoidance of doubt,
Schedule A, when delivered in accordance with the terms hereof, shall
automatically be deemed to update any previously delivered Schedule A without
the need for action or consent on the part of any Person. Without the need for a
Purchase Notice, on the date hereof, the Purchaser agrees to acquire the Loan
Assets set forth on Schedule A and the Related Collateral from the Seller and
the Seller agrees to Convey such Loan Assets and Related Collateral to the
Purchaser for the applicable Purchase Prices set forth on Schedule A.

 

Section 2.3 Assignments. The Seller and the Purchaser acknowledge and agree
that, solely for administrative convenience, any transfer document or assignment
agreement required to be executed and delivered in connection with the transfer
of a Transferred Asset in accordance with the terms of the related underlying
instruments may reflect that (i) the Seller (or any Affiliate or third party
from whom the Seller or the applicable Affiliate may purchase Transferred
Assets) is assigning such Transferred Asset directly to the Purchaser or (ii)
the Purchaser is acquiring such Transferred Asset at the closing of such
Transferred Asset.

 

Section 2.4 Actions Pending Completion of Conveyance.

 

(a)           Pending the receipt of any required consents to, and the
effectiveness of, the sale of any Loan Assets from the Seller to the Purchaser
on the date hereof in accordance with the applicable underlying instrument, the
Seller hereby sells to the Purchaser a 100% participation in such Loan Asset and
its related right, title and interest (each, a “Participation”). The
Participations will not include any rights that are not permitted to be
participated pursuant to the terms of the underlying instruments. Such sale of
the Participations shall be without recourse to the Seller (including with
regard to collectability), except as otherwise expressly provided in the
representations and warranties set forth in Article IV, and shall constitute an
absolute sale of each such Participation. Each of the Participations has the
following characteristics:

 

(i)            the Participation represents an undivided participating interest
in 100% of the underlying Loan Asset and its proceeds (including the Proceeds);

 

(ii)           the Seller does not provide any guaranty of payments to the
Purchaser or other form of recourse (except as otherwise expressly provided in
the representations and warranties set forth in Article IV) or credit support;

 



-7-

 

 

(iii)           the Participation represents a pass through of all of the
payments made on the Loan Asset (including the Proceeds) and will last for the
same length of time as such Loan Asset except that each Participation will
terminate automatically upon the settlement of the assignment of the underlying
right, title and interest of the related Loan Asset from the Seller to the
Purchaser; and

 

(iv)          the Seller holds title in such participated Loan Assets for the
benefit of the Purchaser and shall exercise the same care in the administration
of the participated Loan Assets as it would exercise for loans held for its own
account.

 

(b)          Each party hereto shall use commercially reasonable efforts to, as
soon as reasonably practicable after the Conveyance Date cause the Purchaser to
become a lender under the underlying instrument with respect to the Seller’s
interest in each Transferred Asset and take such action as shall be mutually
agreeable in connection therewith and in accordance with the terms and
conditions of the underlying instrument and consistent with the terms of this
Agreement.

 

(c)          Pending completion of the assignment of the Seller’s interest in
each Transferred Asset in accordance with the applicable underlying instruments,
the Seller shall comply with any written instructions provided to the Seller by
or on behalf of the Purchaser with respect to voting rights to be exercised by
holders of such Transferred Assets and shall refrain from taking any action with
respect to the participated Loan Assets other than as instructed by the
Purchaser, other than with respect to any voting rights that are not permitted
to be participated pursuant to the terms of the applicable underlying instrument
(and such restrictions, requirements or prohibitions are hereby incorporated by
reference as if set forth herein).

 

Section 2.5 Indemnification.

 

(a)          The Seller hereby agrees to indemnify the Purchaser and its
successors, transferees, and assigns (including each Secured Party) or any of
such Person’s respective shareholders, officers, employees, agents or Affiliates
(each of the foregoing Persons being individually called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, any and all costs,
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented out-of-pocket fees, charges and disbursements of any
outside counsel for any Indemnitee) (all of the foregoing being collectively
called “Indemnified Amounts”) incurred by any Indemnified Party or awarded
against any Indemnified Party in favor of any Person (including the Seller)
other than such Indemnified Party arising out of any material breach by the
Seller of any of its obligations hereunder or arising as a result of the failure
of any representation or warranty of the Seller herein to be true and correct in
all material respects or, if qualified as to materiality or Material Adverse
Effect, in all respects, on the date such representation or warranty was made;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such Indemnified Amounts (i) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of such Indemnified Party
or its reckless disregard of its duties hereunder or any Loan Document, (ii)
result from a claim brought by the Seller against an Indemnified Party for
breach in bad faith of such Indemnified Party’s obligations hereunder or under
any other Loan Document, if the Seller has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction, (iii) include any punitive, indirect, consequential, special
damages, lost profits or other similar damages or (iv) the uncollectability of
any Loan Asset due to an Obligor’s failure to pay any amounts due under the
applicable loan agreement in accordance with its terms.

 



-8-

 

 

(b)           If the Seller has made any payment pursuant to this Section 2.5
and the recipient thereof later collects any payments from others (including
insurance companies) in respect of such amounts or is found in a final and
nonappealable judgment by a court of competent jurisdiction not to be entitled
to such indemnification, then the recipient agrees that it shall promptly repay
to the Seller such amounts collected.

 

(c)           Any Indemnified Amounts shall be paid by the Seller to the
Administrative Agent, for the benefit of the applicable Indemnified Party,
within two (2) Business Days following receipt by the Seller of the
Administrative Agent’s written demand therefor (and the Administrative Agent
shall pay such amounts to the applicable Indemnified Party promptly after the
receipt by the Administrative Agent of such amounts).

 

(d)           The obligations of the Seller under this Section 2.5 shall survive
the resignation or removal of the Administrative Agent, the Lenders, the
Collateral Agent, the Collateral Administrator, the Custodian or the Document
Custodian, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, any investigation made by or on behalf of
the Administrative Agent, the Collateral Agent, any Lender, the Purchaser, the
Collateral Administrator, the Custodian or the Document Custodian and the
termination of this Agreement.

 

Section 2.6 Assignment of Rights and Indemnities. The Seller acknowledges that,
pursuant to the Credit Agreement, the Purchaser shall assign all of its right,
title and interest in, to and under this Agreement, including its rights of
indemnity granted hereunder, to the Collateral Agent, for the benefit of the
Secured Parties. Upon such assignment, (a) the Collateral Agent, for the benefit
of the Secured Parties, shall have all rights of the Purchaser hereunder and may
in turn assign such rights, and (b) the obligations of the Seller under Section
2.5 and Section 2.6 shall inure to the Collateral Agent, for the benefit of the
Secured Parties. The Seller agrees that, upon such assignment, the Collateral
Agent, for the benefit of the Secured Parties, may enforce directly, without
joinder of the Purchaser, the indemnities set forth in Section 2.5 and Section
2.6.

 

Article III

CONSIDERATION AND PAYMENT; REPORTING

 

Section 3.1 Purchase Price, Substitution Value and Repurchase Price.

 

(a)           The purchase price (the “Purchase Price”) for each Loan Asset
Conveyed on each Conveyance Date shall be a dollar amount equal to the Market
Value of such Loan Asset Conveyed as of such date.

 



-9-

 

 

(b)           The substitution value (the “Substitution Value”) for each
Substitute Loan Asset Conveyed from the Seller to the Purchaser on each
Conveyance Date shall be a dollar amount equal to the Market Value of such
Substitute Loan Asset Conveyed as of such date.

 

(c)           The purchase price for each Repurchase (the “Repurchase Price”)
shall be a dollar amount equal to the greater of the Market Value and the
Purchase Price of such Loan Asset paid by the Purchaser, less all Principal
Proceeds received in respect of such Loan Asset from the original Conveyance
Date to the Repurchase Conveyance Date plus any such Principal Proceeds that the
Purchaser shall have been required to repay to the Obligor with respect to such
Loan Asset.

 

Section 3.2 Payment of Purchase Price.

 

(a)           The Purchase Price, along with any fees from origination of the
applicable Loan Asset, for the Transferred Assets Conveyed from the Seller to
the Purchaser shall be paid on the related Conveyance Date (a) by payment in
cash in immediately available funds and/or (b) to the extent not paid in cash,
as a capital contribution by the Seller to the Purchaser (a “Contribution”);
provided that the Transferred Assets contributed to the Purchaser as capital
shall constitute Transferred Assets for all purposes of this Agreement. The
applicable Purchase Notice shall specify the portions of the Purchase Price to
be paid in cash and as a contribution.

 

(b)           The Repurchase Price for the Loan Assets Conveyed from the
Purchaser to the Seller in a Repurchase shall be paid on the related Conveyance
Date (i) by payment in cash in immediately available funds and/or (ii) to the
extent not paid in cash, in the form of a Substitution by the Seller to the
Purchaser of a Substitute Loan Asset with a Substitution Value greater than or
equal to the portion of the Repurchase Price not paid in cash. The applicable
Repurchase/Substitution Notice shall specify the portions of the Repurchase
Price to be paid in cash and as a Substitution. To the extent that the
Substitution Value of a Substitute Loan Asset exceeds the Repurchase Price of
the related Loan Assets, the Purchaser shall pay a cash purchase price to the
Seller equal to the amount of such excess unless the Seller elects in its sole
discretion to designate such excess as a Contribution.

 

Article IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Seller’s Representations and Warranties. The Seller represents and
warrants to the Purchaser as of the Closing Date and as of each Conveyance Date:

 

(a)           Existence, Qualification and Power. The Seller (i) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (ii) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby, and (iii) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

 



-10-

 

 

(b)           Authorization; No Contravention. The execution, delivery and
performance of the Seller and the consummation of the transactions contemplated
by this Agreement do not and will not (a) violate (1) any provision of any law
or any governmental rule or regulation applicable to it, (2) any of its
Constituent Documents, or (3) any order, judgment or decree of any court or
other agency of government binding on it or its properties (except where the
violation could not reasonably be expected to have a Material Adverse Effect);
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any of its contractual obligations (except
where the violation could not reasonably be expected to have a Material Adverse
Effect); (c) result in or require the creation or imposition of any Lien upon
any of its properties or assets (other than any Liens created under any of the
Loan Documents in favor of the Collateral Agent for the benefit of the Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any contractual obligation.

 

(c)           Governmental Authorization; Other Consents. The execution,
delivery and performance by the Seller and the consummation of the transactions
contemplated by this Agreement do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority, except for filings and recordings with respect to the
Collateral to be made by the Seller as of the Closing Date.

 

(d)           No Adverse Proceeding; Title. There is no litigation, proceeding
or investigation pending or threatened against the Seller, before any
Governmental Authority (i) asserting the invalidity of this Agreement or any
other Loan Document to which the Seller is a party, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Loan Document to which the Seller is a party or (iii) seeking any
determination or ruling that would reasonably be expected to have a Material
Adverse Effect. The Seller is not (a) in violation of any applicable laws that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (b) subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

(e)           Good and Marketable Title. The Seller owns and has good and
marketable title to the Transferred Assets Conveyed to the Purchaser on the
applicable Conveyance Date, which Transferred Assets were originated without any
fraud or misrepresentation by the Seller or, to the best of the Seller’s
knowledge, on the part of the applicable Obligor, and free and clear of any Lien
(other than the Liens in favor of the Purchaser and the Secured Parties pursuant
to the Loan Documents and inchoate Liens arising by operation of law, Permitted
Liens or any Lien that will be released prior to or contemporaneously with the
applicable Conveyance) and there are no financing statements naming the Seller
as debtor and covering the Transferred Assets other than any financing
statements in favor of the Purchaser and the Collateral Agent for the benefit of
the Secured Parties pursuant to the Loan Documents, Permitted Liens or any Lien
that will be released prior to or contemporaneously with the applicable
Conveyance.

 



-11-

 

 

(f)            Backup Security Interest. In the event that, notwithstanding the
intent of the parties, the Conveyances hereunder shall be characterized as loans
and not as sales and/or contributions, then:

 

(i)            this Agreement creates a valid and continuing Lien on the
Seller’s right, title and interest in and to the Transferred Assets in favor of
the Purchaser and the Collateral Agent, as assignee, for the benefit of the
Secured Parties, which security interest is validly perfected under Article 9 of
the UCC (to the extent such security interest may be perfected by filing a UCC
financing statement under such article), and is enforceable as such against
creditors of and purchasers from the Seller;

 

(ii)           the Transferred Assets are comprised of interests in instruments,
security entitlements, general intangibles, accounts, certificated securities,
uncertificated securities, securities accounts, deposit accounts, supporting
obligations, insurance, investment property and proceeds (each as defined in the
UCC) and such other categories of collateral under the UCC as to which the
Seller has complied with its obligations as set forth herein;

 

(iii)          the Seller has received all consents and approvals required by
the terms of any Loan Asset to the sale and granting of a security interest in
the Loan Assets hereunder to the Purchaser and the Collateral Agent, as assignee
on behalf of the Secured Parties; the Seller has taken all necessary steps to
file or authorize the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in that portion of the Transferred Assets
in which a security interest may be perfected by filing pursuant to Article 9 of
the UCC as in effect in Maryland;

 

(iv)          none of the underlying promissory notes that constitute or
evidence the Loan Assets has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any Person other than the
Purchaser and the Collateral Agent, as assignee on behalf of the Secured
Parties; and

 

(v)           with respect to a Transferred Asset that constitutes a
“certificated security,” such certificated security has been delivered to the
Document Custodian, or will be delivered to the Document Custodian, for the
benefit of the Collateral Agent and, if in registered form, has been specially
Indorsed to the Collateral Agent or in blank by an effective Indorsement or has
been registered in the name of the Collateral Agent upon original issue or
registration of transfer by the Seller of such certificated security, in each
case, promptly upon receipt; provided that any file-stamped document, promissory
note and certificates relating to any Loan Asset shall be delivered as soon as
they are reasonably available; and in the case of an uncertificated security, by
(A) causing the Collateral Agent to become the registered owner of such
uncertificated security and (B) causing such registration to remain effective.

 



-12-

 

 

(g)           Fair Consideration; No Avoidance for Loan Asset Payments. With
respect to each Transferred Asset sold or contributed hereunder, the Seller sold
or contributed such Transferred Asset to the Purchaser in exchange for payment,
made in accordance with the provisions of this Agreement, in an amount which
constitutes fair consideration and reasonably equivalent value. Each such
Conveyance referred to in the preceding sentence shall not have been made for or
on account of an antecedent debt owed by the Seller to the Purchaser and,
accordingly, no such sale is or may be voidable or subject to avoidance under
the Bankruptcy Code and the rules and regulations thereunder.

 

(h)           Adequate Capitalization; No Insolvency. As of such date it is, and
after giving effect to any Conveyance it will be, solvent and it is not entering
into this Agreement or any other Loan Document or consummating any transaction
contemplated hereby or thereby with any intent to hinder, delay or defraud any
of its creditors.

 

(i)           True Sale or True Contribution. Each Transferred Asset sold or
contributed hereunder shall have been sold or contributed by the Seller to the
Purchaser in a “true sale” or a “true contribution.”

 

(j)         True and Complete Information. No report, financial statement,
certificate or other information (other than projections, forward-looking
information, general economic data, industry information or information relating
to third parties) furnished in writing by the Seller to the Purchaser in
connection with the transactions contemplated hereby or delivered hereunder (in
each case, as modified or supplemented by other information so furnished)
contains as of their date any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, when taken as a
whole in the light of the circumstances under which they were made, not
misleading in any material respect, in each case as of the date so furnished
(or, in the case of certificates, notices, reports, financial statements or
similar information or records, the stated date thereof); provided that solely
with respect to written or electronic information furnished by the Seller which
was provided to the Seller from a third party, such information need only be
true and correct in all material respects to the knowledge of the Seller.

 

(k)           Transferred Assets. The information contained in Schedule A is
true, correct and complete in all material respects as of each such Conveyance
Date.

 

(l)           Price of Loan Assets. The Purchase Price or Substitution Value, as
applicable, for each Loan Asset Conveyed hereunder represents the fair market
value of such Loan Asset as of the time of Conveyance hereunder, as may have
changed from the time the applicable Loan Asset was originally acquired by the
Seller.

 

(m)         Notice to Agents and Obligors. The Seller will direct any agent,
administrative agent or obligor for any Loan Asset included in the Transferred
Assets to remit all payments and collections with respect to such Loan Asset
directly to the subaccounts of the Collections Account titled “Interest
Collection Account” or “Principal Collection Account” as applicable.

 



-13-

 

 

(n)           Proceeds. The Seller acknowledges that all Collections received by
it or its Affiliates with respect to the Transferred Assets (other than Excluded
Amounts) (the “Proceeds”) Conveyed to the Purchaser are held and shall be held
in trust for the benefit of the Purchaser and its assignees until deposited into
the Interest Collection Subaccount or the Principal Collection Subaccount. The
Seller shall promptly, but in no event later than two (2) Business Days, remit
to the Purchaser or the Purchaser’s designee any payment or any other sums
relating to, or otherwise payable on account of, the Transferred Assets (other
than Excluded Amounts) that the Seller receives after the applicable Conveyance
Date.

 

(o)           Collateral Loan. As of the applicable Conveyance Date, each Loan
Asset is a Collateral Loan; provided that no such representation is made (i)
with respect to clauses (a)(ii), (a)(iv) or (u) of the definition of “Collateral
Loan” or (ii) regarding the knowledge of any Person other than the Seller.

 

Section 4.2 Reaffirmation of Representations and Warranties by the Seller;
Notice of Breach. On the Closing Date and on each Conveyance Date, the Seller,
by accepting the proceeds of the related Conveyance, shall be deemed to have
certified that all representations and warranties described in Section 4.1 are
true and correct in all material respects on and as of such day as though made
on and as of such day (or if specifically referring to an earlier date, as of
such earlier date). The representations and warranties set forth in Section 4.1
shall survive (i) the Conveyance of the Transferred Assets to the Purchaser,
(ii) the termination of the rights and obligations of the Purchaser and the
Seller under this Agreement and (iii) the termination of the rights and
obligations of the Purchaser under the Credit Agreement. Upon discovery by a
Responsible Officer of the Purchaser or the Seller of a breach of any of the
foregoing representations and warranties in any material respect, the party
discovering such breach shall give prompt written notice to the other and to the
Administrative Agent.

 

Article V

COVENANTS OF THE SELLER

 

Section 5.1 Covenants of the Seller. The Seller hereby covenants and agrees with
the Purchaser that, from the date hereof until the termination of this
Agreement, unless the Purchaser otherwise consents in writing:

 

(a)           Deposit of Collections. The Seller shall transfer, or cause to be
transferred, all Collections (if any) it receives in respect of the Loan Assets
(other than Excluded Amounts) to the Interest Collection Subaccount or the
Principal Collection Subaccount by the close of business on the second Business
Day following the date such Collections are received by the Seller.

 

(b)           Books and Records. The Seller shall maintain proper books of
record and account of the transactions contemplated hereby, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions contemplated hereunder.

 



-14-

 

 

(c)           Accounting of Purchases. Other than for consolidated accounting
purposes, the Seller will not account for or treat the transactions contemplated
hereby in any manner other than as a sale or contribution of the Transferred
Assets by the Seller to the Purchaser; provided that solely for federal income
tax reporting purposes, the Purchaser is treated as a “disregarded entity” and,
therefore, the Conveyance of Transferred Assets by the Seller to the Purchaser
hereunder will not be recognized.

 

(d)           Liens. The Seller shall not create, incur, assume or permit to
exist any Lien on or with respect to any of its rights under any of the Loan
Documents or on or with respect to any of its rights in the Transferred Assets
(other than the Liens in favor of the Purchaser and the Collateral Agent for the
benefit of the Secured Parties pursuant to the Loan Documents, Permitted Liens
and any Lien that will be released prior to or contemporaneously with the
applicable Conveyance). For the avoidance of doubt, this Section 5.1(d) shall
not apply to any property retained by the Seller and not Conveyed or purported
to be Conveyed hereunder.

 

(e)           Change of Name, Etc. The Seller shall not change its name, or name
under which it does business, in any manner that would make any financing
statement or continuation statement filed by the Seller or Purchaser pursuant
hereto (or by the Administrative Agent on behalf of the Seller or Purchaser) or
change its jurisdiction of organization, unless the Seller shall have given the
Purchaser and the Administrative Agent at least 30 days prior written notice
thereof, and shall promptly file appropriate amendments to all previously filed
financing statements and continuation statements and, in the case of a change in
jurisdiction, new financing statements. The Seller shall do or cause to be done,
all things necessary to preserve and keep in full force and effect its
existence, its material rights and its material privileges, obligations,
licenses and franchises for so long as any Participations remain outstanding
pursuant to Section 2.4.

 

(f)            Sale Characterization. The Seller shall not make statements or
disclosures, or treat the transactions contemplated by this Agreement (other
than for consolidated accounting purposes) in any manner other than as a true
sale, contribution or absolute assignment of the title to and sole record and
beneficial ownership interest of the Transferred Assets Conveyed or purported to
be Conveyed hereunder; provided that the Seller may consolidate the Purchaser
and/or its properties and other assets for accounting purposes in accordance
with GAAP if any consolidated financial statements of the Seller contain
footnotes that the Transferred Assets have been sold or contributed to the
Purchaser.

 

(g)           Expenses. The Seller shall pay its operating expenses and
liabilities from its own assets.

 

(h)           Commingling. The Seller shall not, and shall not permit any of its
Affiliates to, deposit or permit the deposit of any funds that do not constitute
Collections of any Loan Asset into the Interest Collection Subaccount or the
Principal Collection Subaccount.

 

(i)            SPE Covenant. The Seller shall not take any action that would
cause a violation of Section 5.18 of the Credit Agreement by the Purchaser.

 



-15-

 

 

(j)            Delivery of Documents. With respect to each Loan Asset Conveyed
to the Purchaser hereunder, the Seller shall deliver to or at the direction of
the Purchaser all documents that the Purchaser, as borrower, is required to
deliver with respect to such Loan Asset pursuant to Section 3.2(a) of the Credit
Agreement, as applicable, not later than the Purchaser is obligated to deliver
such documents pursuant to such sections.

 

Section 5.2 Covenant of the Purchaser. The Purchaser hereby covenants and agrees
with the Seller that, from the date hereof until the termination of this
Agreement, unless the Seller otherwise consents in writing, the Purchaser shall
comply with Section 9(c) of the Purchaser’s Amended and Restated Limited
Liability Company Agreement dated as of April 14, 2020.

 

Article VI

CONDITIONS PRECEDENT

 

Section 6.1 Conditions Precedent. The obligations of the Purchaser to pay the
Purchase Price for the Transferred Assets sold on the Closing Date and any other
Conveyance Date shall be subject to the satisfaction of the following
conditions:

 

(a)           All representations and warranties of the Seller contained in this
Agreement shall be (I) to the extent already qualified with respect to
“material” matters or “Material Adverse Effect,” shall be true and correct on
and as of such date and (II) to the extent not already qualified with respect to
“material” matters or “Material Adverse Effect”, shall be true and correct in
all material respects on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct (in all material respects or as so
qualified, as applicable) as of such earlier date;

 

(b)           The Seller shall have performed in all material respects all other
obligations required to be performed by it pursuant to the provisions of this
Agreement, the underlying instruments and the other Loan Documents to which it
is a party as of such date; and

 

(c)           All organizational and legal proceedings, and all instruments in
connection with the transactions contemplated by this Agreement and the other
Loan Documents shall be reasonably satisfactory in form and substance to the
Purchaser, and the Purchaser shall have received from the Seller copies of all
documents (including records of corporate proceedings) relevant to the
transactions herein contemplated as the Purchaser may reasonably have requested.

 

Article VII

MISCELLANEOUS PROVISIONS

 

Section 7.1 Amendments, Etc. This Agreement and the rights and obligations of
the parties hereunder may not be amended, supplemented, waived or otherwise
modified except in an instrument in writing signed by the Purchaser and the
Seller and consented to in writing by the Administrative Agent. Any reconveyance
executed in accordance with the provisions hereof shall not be considered an
amendment or modification to this Agreement.

 



-16-

 

 

Section 7.2 Governing Law: Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO, OR ANY
OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES
OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE
SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY
OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE (SUBJECT TO CLAUSE (E) BELOW) JURISDICTION AND
VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 7.3; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT,
AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(E) AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY PARTY IN THE
COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS
UNDER ANY LOAN DOCUMENT OR AGAINST ANY COLLATERAL OR THE ENFORCEMENT OF ANY
JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND CONSENTS TO VENUE IN,
ANY SUCH COURT.

 



-17-

 

 

(c)           EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT OR THE PURCHASER/SELLER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
7.2 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY
OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO
THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

Section 7.3 Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including electronic
communication) and shall be personally delivered or sent by certified or
registered mail, return receipt requested, by overnight delivery service, with
all charges paid, by electronic mail (“e-mail”) or by hand delivery, to the
intended party at the address of such party set forth below:

 

(a)           in the case of the Purchaser, as provided under the Credit
Agreement;

 

(b)           in the case of the Seller, as provided under the Corporate
Services Agreement;

 

(in each case, with a copy to the Administrative Agent at the address for notice
provided under the Credit Agreement).

 

All such notices and correspondence shall be deemed given (a) if sent by
certified or registered mail, three (3) Business Days after being postmarked,
(b) if sent by overnight delivery service or by hand delivery, when received at
the above stated addresses or when delivery is refused and (c) if sent by
e-mail, when received.

 

Section 7.4 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

 

Section 7.5 Further Assurances. The Purchaser and the Seller each agree that at
any time and from time to time, at its expense and upon reasonable request of
the Administrative Agent, it shall promptly execute and deliver all further
instruments and documents, and take all reasonable further action, that is
necessary or desirable to perfect and protect the Conveyances and security
interests granted or purported to be granted by this Agreement or to enable the
Administrative Agent or any of the Secured Parties to exercise and enforce its
rights and remedies under this Agreement with respect to any Transferred Assets.

 



-18-

 

 

Section 7.6 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Purchaser, the Seller or the Administrative
Agent, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not
exhaustive of any rights, remedies, powers and privilege provided by law.

 

Section 7.7 Counterparts. This Agreement may be executed in two or more
counterparts including telecopy transmission thereof (and by different parties
on separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or e-mail in
portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement. The parties agree that this Agreement
may be electronically signed and that such electronic signatures appearing on
the Agreement are the same as handwritten signatures for purposes of validity,
enforceability and admissibility.

 

Section 7.8 Non-Petition. The Seller covenants and agrees that, prior to the
date that is one year (or, if longer, any applicable preference period) and one
day after the payment in full of all Obligations (other than contingent
reimbursement and indemnification obligations which are unknown, unmatured and
for which no claim has been made), no party hereto shall institute against, or
join any other Person in instituting against, the Purchaser any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under any federal, state or foreign bankruptcy or similar
law. This Section 7.8 shall survive termination of the Agreement

 

Section 7.9 Transfer of Seller’s Interest. With respect to each transfer of a
Transferred Asset on any Conveyance Date, (i) the Purchaser shall, as to each
Transferred Asset, be a party to the relevant underlying instruments and have
the rights and obligations of a lender thereunder, and (ii) the Seller shall, to
the extent provided in this Agreement, and the applicable underlying
instruments, relinquish its rights and be released from its obligations, as to
each Transferred Asset. The obligors or agents on the Transferred Asset were or
will be notified of the transfer of the Transferred Asset to the Purchaser to
the extent required under the applicable underlying instruments. The Document
Custodian will have possession of the related underlying instrument (including
the underlying promissory notes, if any).

 



-19-

 

 

Section 7.10 Binding Effect; Third-Party Beneficiaries and Assignability. This
Agreement will inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns. The Collateral Agent, for
the benefit of the Secured Parties, and the Administrative Agent are each
intended by the parties hereto to be an express third-party beneficiary of this
Agreement. Notwithstanding anything to the contrary contained herein, this
Agreement may not be assigned by the Purchaser or the Seller without the prior
written consent of the Administrative Agent.

 

Section 7.11 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and the other Loan Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
other Loan Documents.

 

Section 7.12 Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-20-

 

 

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Sale and
Contribution Agreement to be duly executed by their respective officers as of
the day and year first above written.



        OWL ROCK CAPITAL CORPORATION II,     as Seller         By:       Name:  
  Title:



        ORCC II FINANCING II LLC,     as Purchaser         By:       Name:    
Title:

  



[Signature Page to Sale and Contribution Agreement]

 

 

 

 

Schedule A

 

SCHEDULE OF LOAN ASSETS

 

[see attached]

 

 

 

 

Schedule B

 

FORM OF PURCHASE NOTICE

 

[Date]

 

To:Natixis, New York Branch, as Administrative Agent

1251 Avenue of the Americas

New York, New York 10020

Attention: Evelyn Clarke

Telephone No.: (212) 891-5879

Email: scsgnotices@us.natixis.com

 

Re:Purchase Notice for Conveyance Date of [           ] (the “Conveyance Date”)

 

Ladies and Gentlemen:

 

This Purchase Notice is delivered to you pursuant to Section 2.1(a) of the Sale
and Contribution Agreement, dated as of April 14, 2020 (together with all
amendments, if any, from time to time made thereto, the “Sale Agreement”),
between ORCC II Financing II LLC, as purchaser (the “Purchaser”), and Owl Rock
Capital Corporation II, as seller (the “Seller”). Unless otherwise defined
herein or the context otherwise requires, capitalized terms used herein have the
meanings provided in the Sale Agreement.

 

In accordance with Section 2.1(a) of the Sale Agreement, effective as of the
Conveyance Date, the Seller hereby Conveys to the Purchaser [as a sale for cash
for a Purchase Price of $           ] [and] [as a Contribution in the amount of
$                   ] on the above-referenced Conveyance Date pursuant to the
terms and conditions of the Sale Agreement the Loan Assets listed on Schedule A
hereto, together with all Related Collateral and proceeds of the foregoing.

 

Please wire the cash portion of the Purchase Price to the Seller pursuant to the
wiring instructions included in Attachment 1 of this letter.

 

The Seller certifies that the conditions described in Section 6.1 of the Sale
Agreement have been satisfied with respect to such Conveyance.

 

The Seller agrees that if prior to the Conveyance Date any matter certified to
herein by it will not be true and correct in all material respects at such time
as if then made, it will promptly so notify the Purchaser and the Administrative
Agent. Except to the extent, if any, that prior to the Conveyance Date the
Purchaser shall receive written notice to the contrary from the Seller, each
matter certified to herein shall be deemed once again to be certified by the
Seller as true and correct in all material respects at the Conveyance Date as if
then made.

 

 

 

 

The Seller has caused this Purchase Notice to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly authorized
officer as of the date first written above.



        Very truly yours,       OWL ROCK CAPITAL CORPORATION II         By:    
  Name:     Title:

 

Accepted and Agreed

 

ORCC II FINANCING II LLC

 



By:       Name:     Title:  

 

 

 

 

Attachment 1

 

Wire Instructions

Bank:

ABA:

Name:

Number:

 

For further credit to account:

 

 

 

 

Schedule A

 

SCHEDULE OF LOAN ASSETS

 

[see attached]

 

 

 

 

Schedule C

 

FORM OF REPURCHASE/SUBSTITUTION NOTICE

 

[Date]

 

To:Natixis, New York Branch, as Administrative Agent



1251 Avenue of the Americas

New York, New York 10020

Attention: Evelyn Clarke

Telephone No.: (212) 891-5879

Email: scsgnotices@us.natixis.com

 

Re:Repurchase/Substitution Notice for Conveyance Date of [           ] (the
“Conveyance Date”)

 

Ladies and Gentlemen:

 

This Repurchase/Substitution Notice is delivered to you pursuant to Section
2.2(b) of the Sale and Contribution Agreement, dated as of April 14, 2020
(together with all amendments, if any, from time to time made thereto, the “Sale
Agreement”), between ORCC II Financing II LLC, as purchaser (the “Purchaser”),
and Owl Rock Capital Corporation II, as seller (the “Seller”). Unless otherwise
defined herein or the context otherwise requires, capitalized terms used herein
have the meanings provided in the Sale Agreement.

 

[On the above-referenced Conveyance Date, in accordance with Section 2.2 of the
Sale Agreement (and pursuant to the terms and conditions thereof), the Purchaser
hereby Conveys to the Seller as a Repurchase for cash, the Loan Asset(s) listed
on Schedule A hereto, together with all Related Collateral and proceeds of the
foregoing, for a Repurchase Price of $______.]

 

[On the above-referenced Conveyance Date, in accordance with Section 2.2 of the
Sale Agreement (and pursuant to the terms and conditions thereof), the Purchaser
hereby Conveys to the Purchaser as a Substitution, the Loan Asset(s) listed on
Schedule A hereto, together with all Related Collateral and proceeds of the
foregoing, for a Repurchase Price of $______ to be paid according to the
following:

 

1.[the Substitute Loan Asset(s) listed on Schedule A hereto having a
Substitution Value of $______;] [and]

 

2.[$______ in immediately available funds] [and]

 

3.[a Contribution of $______].]

 

The Seller certifies that the conditions described in Section 6.1 of the Sale
Agreement have been satisfied with respect to such Conveyance.

 



 

 

 

The Seller agrees that if prior to the Conveyance Date any matter certified to
herein by it will not be true and correct in all material respects at such time
as if then made, it will promptly so notify the Purchaser and the Administrative
Agent. Except to the extent, if any, that prior to the Conveyance Date the
Purchaser shall receive written notice to the contrary from the Seller, each
matter certified to herein shall be deemed once again to be certified by the
Seller as true and correct in all material respects at the Conveyance Date as if
then made.

 

 

 

The Seller has caused this Repurchase/Substitution Notice to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly authorized officer as of the date first written above.



        Very truly yours,       OWL ROCK CAPITAL CORPORATION II         By:    
  Name:     Title:

 

Accepted and Agreed

 

ORCC II FINANCING II LLC

  



By:       Name:     Title:  

 

 

 

 

Attachment 1

 

Wire Instructions

Bank:

ABA:

Name:

Number:

 

For further credit to account:

 

 

 

Schedule A

 

SCHEDULE OF LOAN ASSETS

 

[see attached]

 



 

 

